GILLETTE, J.,
dissenting.
Our decision today continues a rule first announced by this court in 1971 in Calvin v. Calvin, 6 Or App 572, 487 P2d 1164, 489 P2d 403. I believe that Calvin was wrongly decided and ought not to be followed.
In Calvin the plaintiff, the ex-wife of defendant and custodian of their eight children, sought garnishment of an amount owing to defendant from Liberty Mutual Insurance Company. The money was part of a Workers’ Compensation award. Defendant successfully resisted garnishment in the trial court by virtue of the provision of ORS 656.234, which provided the Workers’ Compensation benefits were "exempt from seizure on execution, attachment or garnishment, or by the process of any court.” (Emphasis supplied)
This court reversed. After first acknowledging that the literal language of the statute exempted compensation *190awards like this one from garnishment, we nonetheless held that "* * * it is illogical to think that the benefits of the Act were intended to be withheld from the dependents of an injured workman who refuses to accept the legal obligation to support them.” 6 Or App at 577. We reached this conclusion in light of the language in the preamble to the Workers’ Compensation Law which stated:
"* * *[T]he state and its taxpayers are subjected to * * * providing care and support for such injured workmen and their dependents, and * * * this burden should * * * be more fairly distributed * * *.” Former ORS 656.004. (Emphasis supplied.)
This interesting spectacle of the language in a preamble to a statute being used to overrule the plain wording of a substantive statutory provision went unreviewed by the Supreme Court. In view of the fact that defendant had no money, the absence of a petition for review does not seem too remarkable.
Calvin has been mentioned by us only twice since, neither time affectionately. In Bresnan v. Bresnan, 42 Or App 739, 601 P2d 851 (1979), we construed virtually identical language in the Public Employes Retirement Act to exempt a public employe’s pension from garnishment to pay back support. In Sandstrum v. SAIF, 46 Or App 773, 613 P2d 96 (1980), we discussed Calvin in the context of resolving a very tangential issue, but no way reconsidered or reaffirmed its holding.
In the present case we are asked to reconsider Calvin and give effect to the clear language of ORS 656.234. We should do so. Not only was the opinion wrong as written, its logic has suffered by a change in the Act between 1970 and the present. There is now no substantive language underpinning for our peculiar use of the Act’s preamble in 1970. Today, unlike in 1970, benefits are not based in part upon the number of dependents an injured worker may have. Former ORS 656.210.
The best argument — the only real argument— upon which the majority may rely is the passage of time: the legislature has not changed the law since Calvin. There are two answers to this:
*191(1) One could not make the language any clearer than it is; and
(2) The constituency most desiring a clarification — fathers delinquent in paying their child support — is not exactly a strong lobby.
We should say we were wrong when we announced Calvin. I respectfully dissent.
BUTTLER, J., WARDEN, J., AND YOUNG, J., join in this dissent.